                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------------X

 ZETA GLOBAL CORP., a Delaware corporation,                              Civil Action No. 1:20-cv-03951-LGS


                    Plaintiff,                                             By July 28, 2021, Plaintiff shall file a response
                                                                           brief per the Individual Rules. No reply shall be
                                                                           filed at this time.
              v.
                                                                           SO ORDERED
 MAROPOST MARKETING CLOUD, INC., a Canada                                  Dated: July 14, 2021
 corporation,                                                                     New York, New York

                    Defendant.



---------------------------------------------------------------------X

                                 DEFENDANT’S NOTICE OF MOTION

              PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Defendant will move this Court, before the Honorable Lorna G. Schofield, at the United States

Courthouse located at 40 Foley Square, Courtroom 1106, New York, New York, on a date and at

a time to be set by the Court, for an order granting reconsideration of those portions of the

Court’s July 7, 2021 Claim Construction Order, in which the Court ruled: (1) the term “failure

message” in U.S. Patent No. 8,108,475 is not indefinite; and (2) the term “failure type” is not

indefinite in either U.S. Patent No. U.S. Patent No. 7,536,439 or No. 8,108,475. In the event

reconsideration is granted, Defendant further moves this Court for an order dismissing the

remainder of Plaintiff’s Complaint.




109256195.1
Dated: July 13, 2021                                       /s/ Jonathan B. Tropp
                                                           Jonathan B. Tropp

                                                           DAY PITNEY LLP
                                                           605 Third Avenue, 31st Floor
                                                           New York, NY 10158
                                                           T: (212) 297-5800
                                                           F: (212) 916-2940

                                                           Counsel for Defendant


                                      CERTIFICATE OF SERVICE

              I hereby certify that, on the 13th day of July, 2021, a copy of the foregoing document in

its entirety, was served upon counsel for Plaintiff via ECF.

                                                                                   /s/ Jonathan B. Tropp
                                                                                        Jonathan B. Tropp




109256195.1
                                                     -2-
.
